Case 5:19-cv-01644-SMH-MLH Document 12 Filed 08/13/20 Page 1 of 1 PageID #: 68



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 ELLSWORTH S. ROACH                               CIVIL ACTION NO. 19-1644-P

 VERSUS                                           CHIEF JUDGE HICKS

 STEVE PRATOR, ET AL.                             MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Plaintiff’s claims be DISMISSED WITH PREJUDICE as

 frivolous and for failure to state a claim upon which relief may be granted pursuant to 28

 U.S.C. § 1915(e)(2)(B)(i) and (ii).

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 13th day of

 August, 2020.




                                           _____________________________________
                                             CHIEF JUDGE S. MAURICE HICKS, JR.
                                               UNITED STATES DISTRICT COURT
